UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7373



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KIM FREDERICK TAYLOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CR-98-208, CA-00-209-1)


Submitted:   January 18, 2001             Decided:   January 25, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kim Frederick Taylor, Appellant Pro Se. Robert Albert Jamison Lang,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kim Frederick Taylor seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000). On appeal, Taylor alleges that the Supreme Court’s decision

in Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000),

renders his guilty plea invalid because he was not informed during

the guilty plea inquiry that the prosecution would be required to

prove drug quantity beyond a reasonable doubt. We need not address

whether Apprendi applies retroactively on collateral review because

Taylor’s sentence did not exceed the statutory maximum under 21

U.S.C.A. § 841(b)(1)(C) (West 1999), which sets the statutory maxi-

mum at twenty years for the smallest amounts of cocaine.

     We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     United States v. Taylor, Nos. CR-98-208; CA-00-209-1

(M.D.N.C. Aug. 31, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           DISMISSED




                                 2